         Case 3:19-cv-13188-RHC-APP ECF No. 10 filed 12/11/19                           PageID.78         Page 1 of 1
$2 5HY $SSHDUDQFHRI&RXQVHO


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                            IRUWKH
                                                Eastern District of Michigan
                                             BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


                         3ULRULWLHV 86$
                              Plaintiff
                                 Y                                   &DVH1R     FY5+&$33
                          -RFHO\Q%HQVRQ
                            Defendant

                                              $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

          3ULRULWLHV 86$                                                                                                

            12/11/2019
'DWH                                                                                    V-DFNL$QGHUVRQ
                                                                                          Attorney’s signature


                                                                                           -DFNL$QGHUVRQ '&%DU1R
                                                                                     Printed name and bar number
                                                                                          3HUNLQV&RLH//3
                                                                                      WK6W1:6XLWH
                                                                                       :DVKLQJWRQ'&

                                                                                                       Address

                                                                                        MDFNLDQGHUVRQ#SHUNLQVFRLHFRP
                                                                                            E-mail address

                                                                                            
                                                                                          Telephone number

                                                                                            
                                                                                             FAX number
